Citation Nr: 1753847	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  13-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include as secondary to service-connected depressive disorder, not otherwise specified (NOS), and pain disorder associated with psychological factors.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected depressive disorder, NOS, and pain disorder associated with psychological factors.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected cervical intervertebral disc syndrome involving C5-6, right upper extremity, service-connected intervertebral disc syndrome involving C5-6, left upper extremity and service-connected intervertebral disc syndrome with stenosis of the cervical spine (hereinafter, collectively, a "cervical spine disability") and/or depressive disorder, NOS, and pain disorder associated with psychological factors.  

4.  Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1972 to March 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2011 and January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

After a careful review of the record, in September 2016 and February 2017 rating decisions, the Veteran was granted service connection for pes planus and tinnitus, and granted a TDIU; issues that had been on appeal.  As these issues have been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issues are no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2017).  

In June 2015 and July 2015, the Board remanded, in pertinent part, the issues of entitlement to service connection for a stomach disorder, GERD, and headaches for additional development.  There has been substantial compliance with the June 2015 and July 2015 remand instructions for the service connection claims for a stomach disorder and headaches; however, as discussed below, there has not been substantial compliance with the July 2015 remand instructions with regard to the service connection claim for GERD, so the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The appeal for service connection for a TBI was initially brought before the Board in June 2015, at which time the Board denied service connection for a TBI.  The Veteran appealed the June 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2016 Order of the Court granting an April 2016 Joint Motion for Partial Remand (JMPR), the parties agreed, in pertinent part, to vacate the portion of the June 2015 Board decision that denied service connection for a TBI and remand the matter for compliance with the terms of the JMPR.  Subsequently, in a September 2016 remand, the Board, in pertinent part, remanded the service connection claim for a TBI for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for GERD, entitlement to service connection for headaches, and entitlement to service connection for a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence does not demonstrate that the Veteran has a current diagnosis for a stomach disorder.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a stomach disorder, to include as secondary to service-connected depressive disorder, NOS, and pain disorder associated with psychological factors, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Veteran is generally seeking service connection for a stomach disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records do not document any findings related to any complaints, treatment, or diagnosis for any stomach problems.  At his September 1978 separation examination, the Veteran's abdomen and viscera clinical evaluation results were normal.  

The first documented post-service treatment for any stomach problems was in 1980.  The Veteran described hurting all over and identified his stomach, among the areas of discomfort.  See April 1980 VA treatment record.  An objective evaluation of the Veteran's abdomen in a May 1980 VA treatment record were negative.  At a January 2003 clinic visit, the Veteran complained of having constipation.  He was subsequently diagnosed with irritable bowel syndrome.  Objective findings at VA clinic visits in June 2004, May 2005, December 2007, and May 2009 did not document any stomach problems.  

VA treatment records from 2009 to 2017 reflect that among his active medications, the Veteran was first prescribed Omeprazole and later Ranitidine.  The list of active medications notes that it was for his stomach; however, records show that the medications were used to treat his GERD.  These medications were not described as being used to treat any other gastrointestinal disorder or stomach disorder.  

At a December 2015 VA examination, the Veteran stated that his stomach disorder claim was referring to gastritis or GERD (separately addressed in the remand below).  He reported having episodes of epigastric discomfort and reflux several times a week.  He also had nausea, but no vomiting.  He denied having any blood in his stool.  The VA examiner noted that the Veteran did not have any signs or symptoms due to any stomach or duodenum conditions.  An upper gastrointestinal radiographic study showed that the Veteran had GERD, but no ulcers or gastritis.  An upper gastrointestinal air contrast without a kidney, ureter, and bladder (KUB) x-ray revealed a small sliding hiatal hernia with spontaneous GERD to the level of the gastric inlet and mild esophageal tertiary contractions.  Based on a review of the Veteran's medical records and the results of the current examination, the VA examiner concluded that the Veteran did not have a stomach disorder.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a stomach disorder, to include as secondary to service-connected depressive disorder, NOS, and pain disorder associated with psychological factors, is warranted.  

The Veteran is certainly competent to report his symptoms of stomach problems.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, at his December 2015 VA examination, the Veteran specifically stated his stomach disorder was actually referring to his claim for gastritis or GERD.  Indeed, the only symptoms he identified were epigastric discomfort, reflux, and nausea.  

No underlying chronic disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Aside from GERD, the Veteran had diagnoses for IBS and constipation, however, the available evidence does not demonstrate that these conditions were more than acute.  Notably, after an objective evaluation, which included a review of the Veteran's medical records, the December 2015 VA examiner found no evidence that the Veteran had a current stomach disorder.   

Thus, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a stomach disorder, to include as secondary to service-connected depressive disorder, NOS, and pain disorder associated with psychological factors.  Accordingly, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a stomach disorder, to include as secondary to service-connected depressive disorder, NOS, and pain disorder associated with psychological factors, is denied.  
REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In its July 2015 remand, the Board instructed the VA examiner to provide an etiological opinion which addressed whether the Veteran's GERD was related to his service or was secondary to his service-connected disabilities.  In a December 2015 opinion, the VA examiner opined that "it is less likely as not that the Veteran's GERD is related to his service or is secondary to his service-connected disabilities."  Among his service-connected disabilities, the VA examiner specifically addressed whether there was etiological or causational link between the Veteran's GERD and his service-connected depressive disorder or pes planus.  While the Board finds that the opinion addresses causation, that opinion does not sufficiently address the aggravation prong for secondary service connection.  Accordingly, the Board finds that the December 2015 VA opinion is both inadequate and did not substantially comply with the July 2015 remand instructions.  Accordingly another remand is required to obtain a supplemental VA opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With regard to the Veteran's service connection claim for headaches, the record shows that the Veteran has raised the issue of whether his headaches were caused or aggravated by his service-connected depressive disorder or his service-connected cervical spine disability.  At a December 2015 VA examination, the VA examiner opined that "it is less likely as not that the Veteran's headaches are caused by or etiologically related to his active duty service or secondary to his s/c conditions."  In addition to not providing an opinion that sufficiently addresses the aggravation prong for secondary service connection, the Board finds that the underlying rationale does not specifically discuss the Veteran's service-connected depressive disorder or cervical spine disability.  Therefore, the Board finds that a remand is required to obtain a supplemental VA opinion that provides an adequate secondary service connection opinion with a supporting rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Finally, with regard to the Veteran's service connection claim for a TBI, the Board highlights that in the April 2016 JMPR, the parties agreed that the Board had failed to consider the Veteran's lay evidence showing TBI symptoms such as headaches, nausea, sleep impairment, memory issues, balance issues, and impaired judgment in its consideration of his TBI claim.  As the determination as to whether the Veteran's service connection claim for headaches is for a distinct disability or remains a subjective symptom that may or may not represent a TBI, the Board finds that these issues are inextricably intertwined.  Accordingly, the issues of entitlement to service connection for a TBI cannot be decided until his service connection for headaches has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding treatment records for his GERD, headaches and TBI that are not currently of record.  

2.  After the above is completed, to the extent possible, obtain a supplemental VA opinion from an appropriately qualified examiner for the Veteran's GERD.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After the reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD was aggravated (increased beyond the natural progression of the disability) by his service-connected disabilities, to include service-connected depressive disorder, NOS, and pain disorder with associated psychological factors?  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  After the above is completed, to the extent possible, obtain a supplemental VA opinion from an appropriately qualified examiner for the Veteran's headaches.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After the reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not that the Veteran's headaches are caused, or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected depressive disorder, NOS, and pain disorder with psychological factors and/or cervical spine disability?  

In providing the above opinion, the VA examiner is also asked to comment as to whether the Veteran's headaches are a distinct disability or represent a symptom of a TBI.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

4.  After ensuring compliance with the above, readjudicate the service connection claims for GERD, headaches, and a TBI.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


